United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                 UNITED STATES COURT OF APPEALS
                          FIFTH CIRCUIT                      October 5, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-10714
                         Summary Calendar


                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                              versus

                      CHRIS ATWOOKI BAGUMA,

                                                Defendant-Appellant.


          Appeals from the United States District Court
                for the Northern District of Texas
                        (3:03-CR-49-ALL-D)


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

     A jury convicted Chris Atwooki Baguma for willfully and

falsely claiming United States citizenship, in violation of 18

U.S.C. § 911, and for willfully failing or refusing to apply for

documents necessary to depart from the United States, in violation

of 8 U.S.C. § 1253(a)(1)(B).     Baguma claims the evidence was

insufficient to prove that he acted willfully in either instance.

The standard of review for an insufficient evidence claim is

“whether, viewing all the evidence in the light most favorable to



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the verdict, a rational trier of fact could have found that the

evidence established the essential elements of the offense beyond

a reasonable doubt”.     United States v. Villarreal, 324 F.3d 319,

322 (5th Cir. 2003).     Such review does not include review of the

weight of the evidence or of the credibility of the witnesses.

United States v. Garcia, 995 F.2d 556, 561 (5th Cir. 1993).

Moreover, “it is not necessary that the evidence exclude every

reasonable hypothesis of innocence or be wholly inconsistent with

every conclusion except that of guilt”. United States v. Williams,

264 F.3d 561, 576 (5th Cir. 2001) (internal quotation and citation

omitted).     Viewing   the       evidence   in   the    requisite      light   most

favorable to the verdict, there is sufficient evidence for each

conviction.    Villarreal, 324 F.3d at 322.

      A conviction for impersonating a United States citizen

requires    proof   beyond    a    reasonable     doubt    that   the    defendant

“falsely and willfully represent[ed] himself to be a citizen of the

United States”.       18 U.S.C. § 911.            While he was appealing a

deportation order, Baguma began employment in Texas.                 At trial, he

testified that he accidently twice checked the box on his I-9 form

stating he was a United States citizen.                 He claimed he gave his

employer documentation verifying he was an alien with the right to

work in the United States and theorized the employer’s human

resource personnel should have corrected the error on the form.

Baguma’s testimony is in direct conflict with the testimony of the


                                        2
employer’s representative, who stated that Baguma did not provide

documentation that he was an alien.          “A jury is free to choose

among reasonable constructions of the evidence”, and “it retains

the sole   authority   to    weigh   any   conflicting   evidence    and   to

evaluate the credibility of the witnesses”.         United States v. Loe,

262 F.3d 427, 432 (5th Cir. 2001) (internal quotation and citations

omitted), cert. denied, 534 U.S. 974 (2001).         Presented with these

conflicting   accounts,     a   reasonable   jury   could   have    rejected

Baguma’s testimony as not credible and found that he willfully

represented himself as a citizen on the two I-9 forms submitted to

his employer.

     A conviction under 8 U.S.C. § 1253(a)(1)(B) requires proof

that the defendant was an alien subject to a final order of removal

who willfully failed or refused to make an application for travel

documents necessary for his departure.        At trial, Baguma testified

that he did not know that he would be violating the law by refusing

to complete the application for travel documents to leave the

United States and denied that the Immigration and Naturalization

Service (INS) officers informed him that he could be prosecuted for

that refusal.   This testimony directly conflicts with that of the

INS officers, who testified that they repeatedly informed Baguma

that his refusal to cooperate in the application process was a

criminal act that would be prosecuted.        Given the testimony of the

INS officers, a reasonable jury could have rejected Baguma’s


                                     3
testimony   and   found   that   he   willfully   refused   to   apply   for

documents necessary to depart from the United States.             Loe, 262

F.3d at 432.

                                                             AFFIRMED




                                      4